 

 

Case 2:20-cr-00128-KJD-BNW Document 30 Filed 06/17/20 Page 1 of 1

PER 18 U.S.C. 3170

 

 

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

BY: [_] INFORMATION INDICTMENT

 

Matter Sealed: CJ Juvenile CT Other than Juvenile
oO Pre-Indictment Plea O Superseding

C) Indictment
Information

(_] Defendant Added
CC Charges/Counts Added

Name of District Court, and/or Judge/Magistrate Location (City)

UNITED STATES DISTRICT COURT

Las Vegas
DISTRICT OF NEVADA

Divisional Office

 

' Ellenrose Jarmolowich
CJu.s. ty [other u.s. agency

Name and Office of Person
Furnishing Information on

THIS FORM Phone No. (702) 388-6336

Name of Asst. . . TT
U.S. Attorney Nicholas Dickinson

(if assigned)

 

 

PROCEEDING
Name of Complainant Agency, or Person (& Title, if any)
Blake Vogt ~ FBI

person is awaiting trial in another Federal or State Court
(give name of court)

 

C] this person/proceeding transferred from another district
per (circle one) FRCrP 20, 21 or 40. Show District

 

C] this is a reprosecution of charges
previously dismissed which were
dismissed on motion of:

oO U.S. Atty oO Defense

 

SHOW
Cc] this prosecution relates to a DOCKET NO.
pending case involving this same
defendant. (Notice of Related
Case must still be filed with the
Clerk.) y
TC prior proceedings or appearance(s) wa ee NG. E
before U.S. Magistrate Judge .
regarding this defendant were .
recorded under 20-mj-00456-VCF

 

 

Place of
offense

 

County

 

CASENO. 2:20-cr- /2 &

 

 

USA vs.
Defendant. ANDREW LYNAM
Address:

 

[| Interpreter Required

 

 

 

 

Defense Counsel (if a

 

Dialect:
Birth [Z] Male L] Alien
Date CC) Female (if applicable)
Social Security Number
DEFENDANT
issue: [] Warrant CJ Summons

Location Status:

 

Arrest Date or Date Transferred to Federal Custody
[Y] Currently in Faderal Cugteply RECEIVED
CJ Currently in State-Cus RED —_— SERVED ON

COUNSEL/PARTIES OF RECORD

 

[1 writ Rebuired
i Currently on bond
C] Fugitive

JUN 17 2020

 
  
  
    

 

 

 

 

ny): CLERK US DISTRICT COURT
DISTRICT OF NEVADA
DEPUTY |

  

[_] FPD TC]

LJ Appointed on Target Letter

bt bertand ccf
eed doen eiat

 

[J This report amends AO 257 previously submitted

 

OFFENSE CHARGED - U.S.C. CITATION - STATUTORY MAXIMUM PENALTIES - ADDITIONAL INFORMATION OR COMMENTS

 

Total # of Counts 2

 

Title & Section/Offense Level

Set (Petty = 1 / Misdemeanor = 3 / Felony = 4)

 

Description of Offense Charged Count(s)

 

18 U.S.C. §§ 844 (f), (i) and (n)

Conspiracy to damage and destroy by fire and explosive 1

 

26 U.S.C. §§ 5841, 5861(d), and 5871

Possession of unregistered firearms 2

 

 

 

 

 

 

 

 

 

 
